Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objection regarding adding a comma between “the first target” and “the second target” in claim 9.
Claims 4 and 9 objected to because of the following informalities:  
In line 4 of claim 4, a comma should be added between “so that” and “during a deposition process,” such that the phrase reads “so that, during a deposition process, the raised area prevents” to improve clarity.
In line 19 of claim 9, the phrase “raised area and having a length” should read “raised area having a length” to clarify that the length refers to the raised area.
Appropriate correction is required.

Claim Interpretation
Regarding claim 1, the limitation “controller configured to control rotation of the upper shield and to cause the chamber to alternately sputter the first material from the first target and the second material from the second target without rotating the shield” is interpreted to require that the controller consists of software and hardware capable of rotating the upper shield between positions and holding the shield in place during an alternating sputtering process. Similarly, the analogous limitation of claim 9 is interpreted to require that the controller consists of a combination of software and hardware able to rotate the upper shield between positions and to hold the shield in place during alternating sputtering of molybdenum and silicon.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 9, the embodiment of Fig. 5 and para 0073-0074 displays the embodiment of using third and fourth targets as pasting targets; however, the claim describes the configuration of Fig. 4, and it is unclear whether molybdenum/pasting may be used in this configuration. Specifically, the limitations “second target comprising silicon and adjacent the first target,” “third target… adjacent the second target,” and “fourth target… adjacent the first and third target” are not consistent with the embodiment of Fig. 5 because there is a fifth target 205e between the two of the targets, thus preventing them from being adjacent. Furthermore, the embodiment of Fig. 5 shows a first target adjacent a fourth target, a fourth target adjacent a second target, and the second target adjacent the third target, wherein the shield is rotated from exposing targets 1 and 2 to exposing targets 3 and 4. Additionally, in the last paragraph of claim 9, it is stated that the shield is rotated from a position exposing the first  and second target, then the second and fourth, and then the third and first target, which is not consistent with the embodiment of Fig. 5.
Claims 10 and 11 are accurate to the Fig. 5 embodiment but are inconsistent with the shield rotation and target positioning of claim 9 as presented.
These rejections may be overcome by amending claim 9 to align the target positions and rotation exposure with the configuration of Fig. 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Daigo (US 20140360863 A1) in view of Otani (US 20120164354 A1), Hosoya (US 20060237303 A1), and Wang (US 20170178877 A1).
	Regarding claim 1, Daigo (US 20140360863 A1) teaches a sputtering chamber comprising two sputtering targets 207, wherein one target comprises SrRuO3 and the other target comprises another material for depositing a base film and wherein the targets are connected to cathodes through bonding plates (backing plate) (para 0044, 0046, 0050; Fig. 2A). Daigo also teaches a rotary shutter 203 (upper shield), wherein the shutter is rotated to perform pre-sputtering or to expose the targets 207 through opening portions (shield holes) (para 0061, 0062; Fig. 2A).
	Daigo fails to explicitly teach the first and second shield holes have diameters. However, Otani (US 20120164354 A1), in the analogous art of multi-target sputtering, teaches a rotatable shutter 116 wherein the holes (216a, 216b) in the shutter are circular and thus have diameters (para 0040; Figs. 1, 3A). Because Otani teaches that such shield hole shapes were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use circular shield holes in the shutter of Daigo with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
	The previous combination of Daigo and Otani fails to explicitly teach a controller configured to control rotation of the upper shield and to cause the chamber to alternately sputter the first material from the first target and the second material from the second target without rotating the upper shield. However, Daigo teaches double cathode type sputtering apparatus, wherein one target deposits the SrRuO3 film and the second target deposits the base film (para 0044, 0051) and that both targets are exposed simultaneously (see Fig. 2A). Therefore, the process of depositing a base film and SrRuO3 film in sequence would comprise alternately sputtering the first material and the second material without rotating the upper shield. Furthermore, Otani teaches a control part (controller) for controlling DC power sources (110a, 110b) connected to targets as well as a shutter driving part (120) for rotating a shutter (115, 116) (Fig. 1) similar to the shield in Fig. 2A-2B of Daigo, wherein two different layers may be alternately laminated using the control part (para 0050). Because Otani teaches that such controllers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the controller of Otani to control the shutter and targets of Daigo with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Daigo and Otani fails to explicitly teach that the configured to alternately sputter the first target to form multiple layers of the first material and second material. However, Hosoya (US 20060237303 A1), in the analogous art of multi-target sputtering, teaches alternately sputtering Mo and Si from a Mo target and Si target to form multiple layers of each material (para 0005-0006). Both Daigo and Hosoya teach sputtering two different material layers through alternating sputtering (Daigo para 0044, 0051; Hosoya para 0006). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the alternating sputtering of SrRuO3 and base material in the chamber of Daigo with alternating sputtering of Mo (first material) and Si (second material) by replacing the target materials within the chamber because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). Additionally, Otani teaches using a controller to repeat the alternating sputtering steps if a predetermined number of layers is not reached (para 0056; Fig. 5 – S109). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the number of alternating layers of Mo and Si that are deposited using the controller of Otani in order to improve process control and efficiency.
The combination of Daigo, Otani, and Hosoya fails to explicitly teach that the controller is configured to rotate the upper shield to conduct a pasting operation to paste material on an interior of the PVD chamber. However, Wang (US 20170178877 A1), in the analogous art of multi-target sputtering teaches metal pasting after sputtering two metal targets (para 0032), wherein pasting is performed by rotating a shield from exposing two targets for depositing to exposing two metallic targets (third and fourth target) through holes in the shield to paste metallic material onto the interior surfaces of the process chamber (para 0032, claim 20) in order to recover deposition rate due to grounding loss and prevent peeling and flaking of particles on the shield (para 0004). Because Wang teaches that such sputtering apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a third and fourth target for pasting the chamber such that the shield of Daigo may be rotated to expose the pasting targets after deposition to prevent chamber contamination due to flaking with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Additionally, Otani teaches a control part (controller) for controlling DC power sources (110a, 110b) connected to targets as well as a shutter driving part (120) for rotating a shutter (115, 116) (para 0050; Fig. 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the pasting target deposition and rotation of the shield to expose the pasting targets using the Otani controller to improve process control and efficiency.
	
Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daigo (US 20140360863 A1) in view of Otani (US 20120164354 A1), Hosoya (US 20060237303 A1), and Wang (US 20170178877 A1), as applied to claim 1 above, and further in view of Lu (US 6589398 B1).
Regarding claim 2, the previous combination of Daigo, Otani, Hosoya, and Wang teaches a third and fourth cathode assembly comprising a third and fourth target for pasting metallic material onto interior surfaces of the chamber (Wang para 0032, claim 20). Though the aforementioned combination does not explicitly teach the third and fourth targets have corresponding backing plates, Daigo teaches backing plates for the first two targets (para 0050) and thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include backing plates for the additional targets of Daigo in view of Wang.
The combination of Daigo, Otani, Hosoya, Wang fails to explicitly teach that the pasting material is the same as the first target. However, Lu (US 6589398 B1), in the analogous art of pasting in a sputtering process, teaches a method to prevent flaking, wherein the metal used for pasting may be molybdenum (col 2 line 58-63). Because Lu teaches that such materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use molybdenum as the pasting material with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The first target of Daigo in view of Otani, Hosoya, and Wang is molybdenum (Hosoya para 0005-0006); therefore, the combination of Daigo, Otani, Hosoya, Wang, and Lu teaches the third and fourth targets comprise the same material as the first target and each other.
	Regarding claim 3, the previous combination of Daigo, Otani, Hosoya, Wang, and Lu teaches the upper shield Is rotatable from a first position in which the first and second target are exposed during a deposition process to a second position in which the third target and the fourth target are exposed for the pasting process in which material from the third target and the fourth target is pasted on the interior while the first target and the second target are covered by the upper shield (Wang para 0032, claim 20), wherein the controller of Otani may be used to rotate the upper shield between the first position and second position to perform the pasting process because Otani teaches a control part (controller) for a shutter driving part (120) for rotating a shutter (115, 116) (para 0050; Fig. 2A-2B)..
Regarding claim 8, the combination of Daigo, Otani, Hosoya, Wang, and Lu teaches that the first target comprises molybdenum and the second target comprises silicon (Hosoya para 0006).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daigo (US 20140360863 A1) in view of Otani (US 20120164354 A1), Hosoya (US 20060237303 A1), Wang (US 20170178877 A1), and Lu (US 6589398 B1), as applied to claim 3 above, and further in view of Shibamoto (US 20110168545 A1).
	Regarding claim 4, the combination of Daigo, Otani, Hosoya, Wang, and Lu teaches the upper shield having a flat inside surface except for a region between the first shield hole (Daigo Fig. 2A). Additionally, the shutter 203 (upper shield) of Daigo appears to have a raised area in the region between the first and second shield holes due to the extension of rotation mechanism 204 (Fig. 2A).
The combination of Daigo, Otani, Hosoya, Wang, and Lu fails to explicitly teach a raised area in the region between the first and second shield holes having a height sufficient so that, during a deposition process, the raised area prevents material sputtered from the first target from being deposited on the second target and to prevent material sputtered from the second target from being deposited on the first target. However, Shibamoto (US 20110168545 A1), in the analogous art of multi-target sputtering, teaches a partition (131) (raised area) in the region between a first and second target to prevent contamination between the targets (para 0009; Figs. 5C, 6). The shield of Shibamoto (see annotated Fig. 6) and shield of Daigo (Fig. 2a – 203) are both flat with openings for targets. Therefore, because Shibamoto teaches that such partition members were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the partition member of Shibamoto in the region between the shield holes of Daigo with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Annotated Fig. 6 (Shibamoto)

    PNG
    media_image1.png
    571
    656
    media_image1.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daigo (US 20140360863 A1) in view of Otani (US 20120164354 A1), Hosoya (US 20060237303 A1), Wang (US 20170178877 A1), Lu (US 6589398 B1), and Shibamoto (US 20110168545 A1), as applied to claim 4 above, and further in view of Mullapudi (US 20060231388 A1).
Regarding claim 5, The combination of Daigo, Otani, Hosoya, Wang, Lu, and Shibamoto teaches the length of the partition member (raised area) is longer than the diameter of the targets and associated shield holes (Shibamoto Fig. 5C – 131, 132, 133).
The combination of Daigo, Otani, Hosoya, Wang, Lu, and Shibamoto fails to explicitly teach that the raised area has a height greater than one centimeter from the flat inside surface. However, Mullapudi (US 20060231388 A1), in the analogous art of multi-target sputtering, teaches cross-contamination shields (96) extending from a top shield (90) between each target (72) position, wherein the height of the cross-contamination shields depends on the height of the top plate (59) above the wafers (41) and is typically about 1-6 inches (para 0084; Fig. 3, Fig. 11). Shibamoto and Mullapudi both teach a member extending from the top shield intended to prevent contamination between the targets (Shibamoto para 0009, Fig. 6 – 131; Mullapudi Abstract, Fig. 11 – 96). Because Shibamoto and Mullapudi teach similar partitions between targets, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the height and length dimensions of Shibamoto’s partition with those of the Mullapudi cross-contamination shield because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Daigo (US 20140360863 A1) in view of Otani (US 20120164354 A1), Hosoya (US 20060237303 A1), Wang (US 20170178877 A1), Lu (US 6589398 B1), Shibamoto (US 20110168545 A1), and Mullapudi (US 20060231388 A1), as applied to claim 5 above, and further in view of Hong (US 20050133365 A1).
Regarding claim 6, the previous combination of Daigo, Otani, Hosoya, Wang, Lu, Shibamoto, and Mullapudi fails to explicitly teach the first cathode assembly comprises a first magnet spaced apart from the first backing plate at a first distance and the second cathode assembly comprises a second magnet spaced apart from the second backing plate at a second distance, wherein the first magnet and second magnet are movable such that the first distance and second distance can be varied.
However, Wang teaches each cathode may have an associated magnetron (first and second magnet) behind the cathode (para 0020), which inherently have a (first and second) distance from the backing plate. Wang and Daigo both teach similar target arrangements comprising magnetrons (Wang Fig. 3 – 102; Daigo Fig. 2A – 209). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cathode magnet arrangement of Daigo with the cathode magnet arrangement of Wang because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Furthermore, Hong (US 20050133365 A1), in the analogous art of magnetron sputtering, teaches using a lift mechanism (124) to control the magnetron distance (magnets are movable such that the first and second distance can be varied) from the back of the target (para 0040; Fig. 4). Because Hong teaches that such magnetron lift mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use magnetrons with lift mechanisms associated with each cathode of Daigo with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 7, the previous combination of Daigo, Otani, Hosoya, Wang, Lu, Shibamoto, Mullapudi, and Hong fails to explicitly teach the first and second magnet are configured to move the first and second magnet to decrease the first and second distance in order to increase the magnetic strength produced by the first and second magnet and to increase the first and second distance in order to decrease the magnetic field strength. 
However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The previous combination teaches all of the claimed structural limitations, which is necessarily capable of moving the first and second magnet to decrease the first and second distance, which inherently increases the magnetic strength produced by the first and second magnet, and to increase the first and second distance, which inherently decreases the magnetic field produced by the first and second magnet.
Double Patenting
Applicant’s amendments to the claims have overcome the previously cited provisional non-statutory double patenting rejection and thus the provisional rejection is withdrawn.

Response to Arguments
Applicant's arguments filed 07/15/2022 regarding the rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.
Applicant’s arguments, see pg. 9-10, filed 07/15/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Hosoya (US 20060237303 A1).
Hosoya is relied upon to teach alternate sputtering of Mo and Si from a Mo target and a Si target as well as sputtering multiple layers of each material.
Applicant argues that Daigo does not teach alternately depositing two materials or a description of rotation of the shutter during the process. This argument is not persuasive because Fig. 2A of Daigo shows two targets exposed to the substrate, Daigo teaches that one of the two targets may be a base material different from the other material, and Daigo teaches depositing one layer before the other (alternately sputtering), as well as rotating the shield to perform pre-sputtering (during which no targets are exposed).
Applicant’s argument that Otani could not be used to control the shutter and targets of Daigo with a reasonable expectation of success is not persuasive. Otani teaches rotating a shield and adjusting power applied to targets for sputtering with a controller and therefore it would have been obvious to use a similar controller to perform the steps of Daigo automatically.
Applicant argues that the substitution of targets in Daigo for Hosoya lacks rational underpinning because Daigo does not pertain to EUV masks. This argument is not persuasive because the two sets of targets are “equivalent” in that they are targets and it would have been obvious to one skilled in the art to substitute the materials used for sputtering in the Daigo chamber with other materials that may be similarly deposited within the same chamber to produce a different product. The difference in results due to the difference in materials is predictable.
Applicant argues that Wang solves a problem associated with dielectric material and Daigo does not pertain to dielectric material and thus it would not be obvious to use pasting. This argument is not persuasive because Wang also teaches that pasting is needed to prevent flaking after both dielectric and metal target sputtering (para 0032).
Applicant argues that Daigo already discloses a method of pre-sputtering and cleaning the target so that the particles are ejected and adhere to the non-opening portion of the shutter and therefore modifying Daigo to include pasting would change the function of the rotation of the shutter and the target cleaning operation. This argument is not persuasive because the introduction of pasting targets does not change the operation of the other targets or the rotation of the shield. For example, pasting of the interior of the chamber could be performed during, before, or after the pre-sputtering process while the shield is in a second position covering the first two targets and exposing the pasting targets. 
Applicant’s arguments regarding the teaching of Shibamoto are not persuasive. The flat shield of Shibamoto is labeled in the annotated Fig. 6 seen above. Additionally, shield 391 is not present in the presently cited Shibamoto reference (US 20110168545 A1), but rather the previously cited Shibamoto reference (US 20030019739 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                   

/JENNIFER WECKER/Primary Examiner, Art Unit 1797